JUDGE, J.
One question made in this case is, that the guardian should have been charged on the settlement with compound interest. The law, as settled in this State, is, that a guardian is not liable to be charged with compound interest, unless he is guilty of such gross neglect in the execution of his trust, as is evidence of fraud.—Bryant v. Craig, 12 Ala. 354. No such mismanagement, as is evidence of a corrupt intention on the part of the guardian, appears in this ease. The failure to make annual settlements is not evidence of fraud, but establishes negligence merely; and the court, therefore, acted correctly in refusing to allow compound interest.—Bryant v. Craig, supra.
2. The estate of the ward was small—it amounted to but little over three hundred dollars, in money. The annual interest on this sum was not sufficient for her support and maintenance. If reasonable charges for boarding, clothing, and expenses incurred in educating a ward, should exceed the interest, or annual profits arising from the estate ; still, if, under the circumstances, such charges were necessary, and such as a court of chancery would have decreed, they should be allowed. — Stewart v. Lewis, 16 Ala. 734; Montgomery v. Givhan, 24 Ala. 568. In this case, we can not say that the rule, as above laid down, was materially violated by the probate court, in the allowance of the items charged against the ward; and their correctness appears to have been substantially established by the evidence.
3. The ward was entitled to set off the value of the services rendered by her for the guardian, while residing with him, against the demand for board. If the amount of the credit allowed by the guardian, for these services, was insufficient, the burden of showing the insufficiency rested upon *375the ward. In the absence of definite evidence as to the character and value of the ward’s services, it is impossible for us to say that the court erred in regard to the allowance for them.
We can see no reversible error in any of tbe rulings of tbe court on tbe settlement.
Decree affirmed.